Citation Nr: 1047790	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-45 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lung disorder due to 
exposure to Agent Orange, toxins, and jet fuel.

2.  Entitlement to service connection for diabetes mellitus, type 
II, due to exposure to Agent Orange, toxins, and jet fuel.

3.  Entitlement to service connection for a kidney disorder due 
to exposure to Agent Orange, toxins, and jet fuel.

4.  Entitlement to service connection for hypertension due to 
exposure to Agent Orange, toxins, and jet fuel.

5.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities due to exposure to Agent 
Orange, toxins, and jet fuel.

6.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities due to exposure to Agent 
Orange, toxins, and jet fuel.

7.  Entitlement to service connection for a cervical spine 
disorder.

8.  Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel


INTRODUCTION

This Veteran served on active duty from January 1954 to January 
1959.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims sought.

In October 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge at a Board hearing in Washington, D.C.  
A copy of the hearing transcript is of record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).
The claims for service connection for a lung disorder, for 
diabetes mellitus, type II, for a kidney disorder, and for 
hypertension, all due to exposure to Agent Orange, toxins, and 
jet fuel are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, D.C.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  The Veteran has not been diagnosed with peripheral neuropathy 
of the upper extremities.

3.  The Veteran has not been diagnosed with peripheral neuropathy 
of the lower extremities.

4.  A cervical spine disorder was first diagnosed many decades 
after the Veteran's discharge from service, and there is no 
competent evidence or opinion of a relationship between any such 
current disorder and the Veteran's military service.

5.  An anxiety disorder was first diagnosed many decades after 
the Veteran's discharge from service, and there is no competent 
evidence or opinion of a relationship between any such current 
disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the upper extremities was not 
incurred, nor is it presumed to have been incurred in active 
military service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Peripheral neuropathy of the lower extremities was not 
incurred, nor is it presumed to have been incurred in active 
military service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.         §§ 3.303, 
3.307, 3.309 (2010).

3.  A cervical spine disorder was not incurred in or aggravated 
by active service.       38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2010);          38 C.F.R. §§ 3.102, 
3.159, 3.303 (2010).

4.  An acquired psychiatric disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.303(a), 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted 
by the Courts describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 
30, 2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will request 
that a claimant provide any pertinent evidence in his or her 
possession.

VA's notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between a veteran's service and the disability, degree 
of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Sec'y of Veterans Aff., 327 F.3d 1339 (Fed. Cir. 
2003).  However, VCAA notice requirements may, nonetheless, be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Id.

In this appeal, a March 2008 pre-rating letter notified the 
Veteran regarding what information and evidence was needed to 
satisfy the elements of his claims for service connection, as 
well as what information and evidence must be submitted by the 
appellant, and what information and evidence would be obtained by 
VA.  This letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  The January 
2009 rating decision represents the initial adjudication 
following this notice.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the claims on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's service treatment 
records, VA treatment records, private treatment records, and the 
report of a September 2008 VA psychiatric examination.  Also of 
record and considered in connection with the appeal are various 
written statements provided by the Veteran and by his 
representative, on his behalf.

The Board also notes that no further RO action on this matter, 
prior to appellate consideration, is warranted.  The Board 
acknowledges that the Veteran was not provided with a VA 
examination in regard to his service-connection claims for 
peripheral neuropathy of the upper and lower extremities and for 
his cervical spine disorder.  The duty to assist also includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim, as 
defined by law.  With regard to service connection claims, the 
United States Court of Appeals for Veterans Claims (Court) held 
in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

Simply stated, the standards of McLendon are not met in this case 
because there is no competent evidence providing any indication 
that the Veteran has or has ever had any peripheral neuropathy 
disability, or that his cervical spine disability is otherwise 
related to service.  Therefore, a VA examination to evaluate 
these claimed disabilities is not warranted.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303.  As 
a general matter, service connection for a disability on the 
basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or nexus 
between the current disability and any injury or disease during 
service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992). 

The Board must determine the value of all evidence submitted, 
including lay and medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally 
involves a three-step inquiry.  First, the Board must determine 
whether the evidence comes from a "competent" source.  The 
Board must then determine if the evidence is credible, or worthy 
of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) 
(observing that once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible).  
The third step of this inquiry requires the Board to weigh the 
probative value of the proffered evidence in light of the 
entirety of the record.  

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.  
Lay evidence may be competent and sufficient to establish a 
diagnosis of a condition when:

(1) a layperson is competent to identify the medical 
condition (i.e., when the layperson will be competent to 
identify the condition where the condition is simple, for 
example a broken leg, and sometimes not, for example, a 
form of cancer);

(2) the layperson is reporting a contemporaneous medical 
diagnosis, or;

(3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow 
seeking service connection for cause of death of her husband, the 
Veteran, the Court holding that medical opinion not required to 
prove nexus between service connected mental disorder and 
drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have 
generally held that a layperson is not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183 (1997).  In certain instances, however, lay evidence has 
been found to be competent with regard to a disease with "unique 
and readily identifiable features" that is "capable of lay 
observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 
(2007) (concerning varicose veins); see also Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated 
shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) 
(tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  
Laypersons have also been found to not be competent to provide 
evidence in more complex medical situations.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who 
is qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  Competent medical 
evidence may also include statements conveying sound medical 
principles found in medical treatises. It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the 
Board must then weigh its probative value.  In this function, the 
Board may properly consider internal inconsistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-
512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) 
(holding that the Board has the "authority to discount the 
weight and probative value of evidence in light of its inherent 
characteristics in its relationship to other items of 
evidence"). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. Principi, 15 
Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).

Peripheral Neuropathy

The Veteran argues that he suffers from peripheral neuropathy of 
the upper and lower extremities due to exposure to jet fuel, 
Agent Orange, and toxins during service.

In addition to the laws and regulations set forth above, if a 
veteran was exposed to an herbicide agent (to include Agent 
Orange) during active military, naval, or air service, the 
following diseases shall be service-connected if the requirements 
of    38 C.F.R. § 3.307(a)(6) are met, even if there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: chloracne, Hodgkin's disease, multiple myeloma, 
non-Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), Type 
2 diabetes (also known as Type 2 diabetes mellitus or adult-onset 
diabetes), acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx or trachea), and soft-tissue 
carcinomas (other than osteosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  Thus, a presumption of 
service connection arises for a Vietnam veteran (presumed exposed 
to Agent Orange) or, alternatively, a veteran without Vietnam 
service with competent evidence of herbicide exposure, who 
develops one of the aforementioned conditions.  VA has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which it has not 
specifically been determined that a presumption of service 
connection is warranted.  See 59 Fed. Reg. 341-346 (1994); see 
also 61 Fed. Reg. 57586-57589 (1996). 

The term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide agent and resolves within two years of 
the date of onset.  38 C.F.R. § 3.309(e).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that service connection for 
claimed peripheral neuropathy of the bilateral upper and lower 
extremities is not warranted.

Service treatment records are silent for any complaints of 
symptoms related to peripheral neuropathy.  In May 1955, the 
Veteran complained of some pain in the left flank radiating to 
his groin due to a diagnosed inguinal hernia and varicocele, but 
there were no complaints of numbness in either the lower or upper 
extremities.  The Veteran was not, and has never been, diagnosed 
with acute or subacute peripheral neuropathy.

Post-service treatment records reflect that in March 1978, the 
Veteran was involved in a motor vehicle accident in August 1977, 
when his car was struck from the rear by another car.  At the 
hospital after the accident, the Veteran was diagnosed with neck 
strain.  The Veteran complained of pain in the neck, shoulder, 
and both arms, including a tingling sensation in both hands.  The 
Veteran also gave a history of an accident in February 1978 while 
at work.  He was backing a tractor under a trailer and was 
severely jarred and had an onset of lower back pain.  The Veteran 
complained of pain in the lumbar area, as well as pain in his 
thighs and a tingling sensation in the left foot.

In March 1993, the Veteran complained of radiation associated 
with a cervical and lumbar spine injury after a slip and fall 
accident at work.  Neurological testing revealed neurovascular 
compression, lumbosacral irritation, muscle, disc, nerve 
irritation, sacroiliac irritation, and anterior cruciate 
ligament.  Muscle testing was within normal limits.  The Veteran 
was diagnosed with sciatica (disc involvement).

In March 2001, the Veteran complained of bilateral hand tremors.  

As indicated above, there is no medical indicia whatsoever, that 
the Veteran has, or has, or at point pertinent to this claim has 
had, peripheral neuropathy of the upper and/or lower extremities, 
to include acute or subacute peripheral neuropathy.  Despite the 
Veteran's complaints, the competent evidence of record does not 
reflect such a diagnosis, and, in fact, prior private medical 
reports attributed his tingling and radiating pain in the upper 
and lower extremities to post-service spinal injuries.  Neither 
the Veteran nor his representative has since presented or 
identified any medical evidence reflecting a diagnosis of 
peripheral neuropathy of either the bilateral upper or lower 
extremities.  In short, there is no competent evidence to support 
the claim.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to cases 
where such incidents have resulted in disability.  See 38 
U.S.C.A. §§ 1110; see also 38 C.F.R. § 3.310.  Thus, where, as 
here, medical evidence does not establish that the Veteran has 
the disability for which service connection is sought, there can 
be no valid claim for service connection-on any basis.  See 
Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Consequently, the claim 
for service connection for peripheral neuropathy of the bilateral 
upper and lower extremities must be denied, because the first 
essential criterion upon which to predicate a grant of service 
connection-evidence of radiculopathy or similar neurological 
disability affecting the extremities-has not been met.

Cervical Spine

The Veteran argues that he developed a cervical spine disorder 
during service when he had an altercation with Air Police.  The 
Veteran asserts, and service treatment records reflect, that the 
Veteran was intoxicated and asleep in an automobile at 4 a.m. 
when he was awakened by Air Police.  The Veteran's service 
treatment records indicate that the Veteran was "struggling" 
and struck his head on the car door, causing a laceration of his 
scalp.  Service personnel records indicate that the Veteran began 
fighting when he was awakened, and an altercation with police 
caused his head injury.  The Veteran struck the ground or some 
part of the parked cars in such a manner as to cut the top of his 
head.  The Veteran argues that his neck and shoulders were also 
injured in this altercation.  One of the officer's statements 
reference him putting their arms around the Veteran's neck and 
throwing him to the ground after the Veteran had punched one of 
the police officers.  A sworn statement by the Veteran noted that 
the Veteran recalled hitting someone and another person grabbed 
him by the shoulders and kicked him in the head.

After separation, the Veteran applied for compensation benefits 
for residuals of a lumbar spine injury and for residuals of his 
altercation with police.  The RO adjudicated this issue in 
February 1981 as lacerations of the scalp, and the Veteran 
appealed the denial of a head injury.  He made no mention of any 
other residuals that occurred from this injury at that time.  

As discussed above, post-service treatment records reflect that 
in March 1978, the Veteran was involved in a motor vehicle 
accident in August 1977, when his car was struck from the rear by 
another car.  At the hospital after the accident, the Veteran was 
diagnosed with neck strain.  He was treated by a chiropractor, 
which did not help him much.  The Veteran conveyed relevant 
history as a February 1978 work accident where he injured his low 
back.  No mention of any in-service injury was made.  On 
examination by his private physician, the Veteran complained of 
pain in the neck, shoulder, and both arms.  The Veteran was 
diagnosed with chronic cervical sprain.  A cervical spine 
myelogram revealed small cystic changes in the nerve root sleeve 
inferior in the cervical spine.  After a full examination by the 
Veteran's physician, he noted that he believed that the Veteran's 
neck symptoms were "virtually 100 percent" caused by his auto 
accident.  

In March 1993, the Veteran complained of radiation associated 
with a cervical and lumbar spine injury after a slip and fall 
accident at work.  The Veteran was diagnosed with sciatica (disc 
involvement).

An April 1993 x-ray reflected that the Veteran had no articular 
or osseous abnormalities of the cervical spine.

In March 2001, the Veteran was diagnosed with cervical 
degenerative joint disease with disc protrusion.

As previously noted, a Veteran is competent to testify about an 
injury that he received in service.  Here, the Board finds that 
Veteran is credible in his assertion that he was grabbed by the 
neck and shoulders during the altercation with Air Police, and 
even that he may have developed neck pain from the incident.  The 
medical evidence of record, however, indicates that the Veteran's 
only treated injury during this time were his scalp lacerations.  
Statements made for the purpose of medical diagnosis or treatment 
are exceptionally trustworthy because the declarant has a strong 
motive to tell the truth in order to receive a proper diagnosis 
or treatment.  White v. Illinois, 502 U.S. 346, 355-56 (1991); 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, 
although formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate).  
Thus, Board affords more probative weight to the treatment 
records at the time of the Veteran's injury, than the Veteran's 
statements made decades later in furtherance of his claim for 
benefits.

To further support this finding, the Board notes that in 1981, 
the Veteran applied for residuals from this incident, identified 
by the RO as lacerations to the scalp.  The Veteran appealed this 
claim, noting that he was appealing his head injury.  At no time 
did he inform VA that he had suffered further residuals from this 
injury or claim any other residuals.  Notably, post-service 
records indicate that the Veteran had two serious post-service 
injuries to his cervical spine.  In March 1978, his physician 
attributed his chronic cervical sprain "100 [percent]" to his 
automobile accident.  When providing relevant history to the 
treating physician, the Veteran noted a previous lumbar spine 
accident but never indicated that he had an in-service cervical 
injury.

The Board also notes that the Veteran was diagnosed with chronic 
cervical sprain only after his motor vehicle accident in 1978, 
and he was not diagnosed with degenerative joint disease until 
March 2001.  In this regard, evidence of a prolonged period 
without medical complaint, and the amount of time that elapsed 
since military service (in this case, almost 20 years until any 
cervical-related diagnosis), can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

Thus, after considering the competent and credible evidence of 
record, the weight of the probative evidence is against a finding 
that the Veteran developed a cervical disability in service from 
his altercation with Air Police.  While the Veteran is competent 
to assert that he suffered neck pain or a neck injury in service, 
he lacks the expertise to provide a competent opinion about the 
etiology of his cervical degenerative joint disease.  Without a 
competent opinion in favor of the claim, the Board finds that the 
claim must be denied.

The Board also considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a cervical spine disorder, the doctrine is not for 
application.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim is denied.

Acquired Psychiatric Disorder

In addition to the laws and regulations set forth above, the 
Board notes that establishment for service connection for 
posttraumatic stress disorder (PTSD) requires: (1) medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptomatology and the 
claimed in-service stressor.              38 C.F.R. § 3.304(f); 
see also Cohen v. Brown, 10 Vet. App. 128 (1997).

A diagnosis of PTSD must be established in accordance with 38 
C.F.R. § 4.125(a), which requires that, for VA purposes, all 
mental disorder diagnoses must conform to the fourth edition of 
the American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f).

Considering the pertinent evidence in light of the above-noted 
legal authority, the Board finds that service connection for an 
acquired psychiatric disorder is not warranted.

The Veteran service treatment records are silent for any 
diagnosis of, symptoms of, or treatment for a psychiatric 
disorder.

In August 1981, the Veteran was admitted to the hospital with 
intestinal issues.  The treating physician recommended that the 
Veteran receive a psychological consult.  Testing suggested 
exaggeration of symptomatology with hypochrondriacal concerns.  
There was no evidence of depression or anxiety, and the Veteran 
was discharged.  Psychological follow-up was recommended for 
extreme nervousness, and its contribution to the Veteran's stool 
habits.  

At a general VA examination in January 1994, the Veteran was 
diagnosed with chronic anxiety.

In April 2002, the Veteran had a psychiatric evaluation with a VA 
psychologist where the Veteran complained of nervousness and 
depression, as well as suicidal ideation.  The Veteran describing 
having several "accidents" in service, including his 
altercation with Air Police.  The Veteran had a family history of 
worrying and obsessive traits.  The psychologist diagnosed the 
Veteran with an anxiety disorder, not otherwise specified.  

In September 2008, the Veteran was provided with a VA examination 
in response to this claim.  The psychologist noted that the 
Veteran was undergoing treatment for anxiety through medication.  
The Veteran had extensive somatic complaints.  On examination, 
the Veteran identified his incident with Air Police during 
service as a possible stressor in determining whether he had 
PTSD.  The Veteran, however, had no other PTSD symptoms present.  
The Veteran was unemployed due to his back injuries.  The 
psychologist noted that the Veteran did not meet the DSM-IV 
criterion for an adequate stressor or for a diagnosis of PTSD.  
The Veteran was diagnosed with an anxiety disorder, not otherwise 
specified.  The examiner noted that the Veteran's claimed 
stressor, while being a disturbing event, did not meet the 
criteria for a traumatic experience because he described it as a 
fight, not a life-threatening event.  The Veteran had a somatic 
focus that dominated throughout the entire examination.

Collectively, the evidence of record reflects that the Veteran 
has been diagnosed with an anxiety disorder, not otherwise 
specified, however, the preponderance of the evidence is against 
a finding that this diagnosis is related to service.  The 
Veteran's service treatment records contain no symptoms of any 
psychiatric disorder.  Further, the Veteran was first diagnosed 
with a psychiatric disorder decades after separation.  In this 
regard, evidence of a prolonged period without medical complaint, 
and the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson, 230 F.3d at 
1333.  Notably, his first complaints of excessive nervousness in 
August 1981 were in regard to exaggeration of symptomatology with 
hypochrondriacal concerns.  The Veteran's claim filed in February 
2008 was for anxiety/depression due to injuries and sickness, and 
the Veteran's current VA examination in September 2008 also found 
that the Veteran had a dominating somatic focus.

The record is also silent for any competent nexus opinion 
relating the Veteran's anxiety disorder to service.  The Board 
acknowledges that the Veteran has raised an in-service incident 
as a cause of his current disability, but the Veteran failed to 
meet a diagnosis of PTSD, as related to this alleged in-service 
stressor event.  For these reasons, the Board finds that the 
claim must be denied.

The Board also considered the doctrine of reasonable doubt.  38 
U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the Veteran's claim for service connection 
for an acquired psychiatric disorder, the doctrine is not for 
application.  Id.; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim is denied.


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities due to exposure to Agent Orange, 
toxins, and jet fuel, is denied.

Entitlement to service connection for peripheral neuropathy of 
the bilateral lower extremities due to exposure to Agent Orange, 
toxins, and jet fuel, is denied.

Entitlement to service connection for a cervical spine disorder 
is denied.

Entitlement to service connection for an acquired psychiatric 
disorder is denied.


REMAND

The Veteran asserts that exposure to toxins and/or herbicides 
caused the disorders remaining on appeal.  At the Veteran's Board 
hearing, the Veteran identified medical records from 1958 to 
1960, which were noted to contain a finding of traces of 
chemicals in his blood.  The Veteran's representative confirmed 
that he had seen the Veteran's copies of those records, but he 
could not remember if he saw them in the file.

The record is unclear whether this medical record was from a 
private or VA physician.  Regardless, the claims file does not 
contain this medical record, and the Board finds that this record 
is necessary to obtain an overall picture of the Veteran's 
exposure to chemicals, as asserted.



Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran, provide 
him with Forms 21-4142 (Authorization and 
Consent to Release Information), and request 
that he identify any and all records, which 
have not been previously submitted, 
documenting treatment for his lung disorder, 
diabetes mellitus, type II, hypertension, and 
kidney disorder.

The Veteran should specifically be invited to 
provide either 1) the records dating around 
1958-60 documenting trace chemicals in the 
Veteran's blood; or, 2) signed authorization 
forms for VA to obtain these records on his 
behalf (if the record is from a private 
physician).  If the Veteran adequately 
identifies these records and provides the RO 
with the appropriate authorization forms, the 
RO must obtain these records.  If the records 
are VA treatment records, the RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from 
Federal facilities.  All records, attempts to 
secure the records, an/or responses received 
should be associated with the claims file.

2.  After all records/responses received are 
associated with the claims file, if and only 
if the newly-submitted records raise an 
indication that the disabilities remaining on 
appeal may be related to an in-service event, 
the RO should arrange for the Veteran to 
undergo VA examination with an appropriate 
physician.  The entire claims file must be 
made available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.

The physician should offer an opinion, 
consistent with sound medical judgment, as to 
each disorder remaining on appeal, whether it 
is at least as likely as not (i.e., there 
is a 50 percent or greater probability), that 
disorder had its onset in service or is 
otherwise medically related to the Veteran's 
service.

In rendering each requested opinion, the 
physician should specifically consider the 
in- and post-service treatment records, as 
well as the Veteran's assertions.

A complete rationale for all conclusions 
reached must be provided.  If the examiner 
cannot provide an opinion without resort to 
speculation, he or she must so state and 
explain why speculation is required.

3.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice of the date and time of the 
examination sent to him by the pertinent VA 
medical facility.

4.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

5.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
adjudicate the claims of service connection 
for a lung disorder, for diabetes mellitus, 
type II, for a kidney disorder, and for 
hypertension, all due to exposure to Agent 
Orange, toxins, and jet fuel, in light of all 
pertinent evidence and legal authority.  If 
any benefit sought on appeal remains denied, 
the RO should furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations, and 
afford them the appropriate time period for 
response before the claims file is returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


